Per Curiam:

This is a grievance proceeding. Respondent Cole is charged with engaging in fraudulent and deceitful conduct, neglecting legal matters entrusted to him and incompetence. Both the Panel and Executive Committee (Committee) recommend indefinite suspension. We agree.
These charges arise from numerous acts of misconduct which occurred in the course of Respondent’s representation of five clients. Included in the Panel findings were Respondent’s: failure to pursue a client’s case; failure to return unearned fees upon request; failure to advise clients of the progress of their cases and to consult with them on matters requiring their consent; and failure to handle cases competently or to become competent in the area of litigation involved.
The record fully supports the findings and recommendations of the Panel and Committee.
Respondent filed exceptions to the Panel Report. The Executive Committee adopted the findings and made its independent recommendation that Respondent be indefinitely suspended.
At the Panel hearing Respondent’s behavior appeared abnormal. Out of an abundance of fairness medical examinations of Respondent were required to determine whether sanctions should be imposed under Section 19 of the Rule on Disciplinary Procedure.
However, based upon the evidence received the Panel concluded, and the Committee agreed, that the matter must remain under Section 5 for misconduct. We also agree.
Though some members of this Court would disbar Respondent, the majority has determined that Respondent should be indefinitely suspended.
It is therefore ordered that Respondent be indefinitely suspended from the practice of law in this State. He shall within ten (10) days surrender to the Clerk of this Court the certificate admitting him to practice.